Citation Nr: 1824694	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether an overpayment of Veterans Retraining Assistance Program (VRAP) education benefits in the amount of $5,379.40 was validly created.

2.  Entitlement to a waiver of indebtedness for the recovery of the overpayment of VRAP education benefits in the amount of $5,379.40.


REPRESENTATION

The Veteran represented by:  	Robert F. Muth, Attorney at Law
					University of San Diego Veterans Legal Clinic


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2014 administrative decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Subsequently, jurisdiction was transferred to the RO in San Diego, California.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript has been associated with the Veteran's claims file.

At the October 2017 Travel Board hearing, the Veteran waived initial RO consideration of relevant evidence received since the August 2014 Statement of the Case.  See hearing transcript, p. 3.  Since October 2017, additional relevant has been submitted by the Veteran in support of his appeal.  Initial RO review of this evidence is assumed to be waived where a veteran submits evidence to the Board after submission of a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013.  See 38 U.S.C. § 7105(e) (2012).  Here, the Veteran's substantive appeal was filed after February 2, 2013, and thus, the Board finds the Veteran has waived initial RO consideration of this lay evidence.  The Board may proceed with appellate consideration.

In November 2017, the Veteran's attorney filed a Privacy Act request for a copy of the claims file.  VA responded to this request with the appropriate documentation in November 2017.   

This appeal was processed using a paper claims file and the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The overpayment of VRAP education benefits was properly created and the debt in the amount of $5,379.40 is valid.

2.  Recovery of the $5,379.40 overpayment of VRAP education benefits would result in undue financial hardship to the Veteran and waiver is appropriate after applying the standards of equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of VRAP education benefits in the amount of $5,270.40 was properly created and is valid.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711, § 211 (November 21, 2011); 38 U.S.C. §§ 501, 3015(a)(1), 3452(b), 5107(b) (2012); 38 C.F.R. §§ 21.4200, 21.4270 (2017).

2.  A waiver of recovery of the overpayment of VRAP education benefits is warranted.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran disputes the validity of the overpayment of VRAP education benefits in the amount of $5,379.40.  In the event the validity of any portion of the debt is upheld, he seeks a waiver of indebtedness pursuant to 38 U.S.C. § 5302 (2012).  See also 38 C.F.R. §§ 1.962, 1.963, 1.965(a) (2017).  The Board is cognizant that under Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991), "when a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her."  See also VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2017).  Resolution of the creation issue must precede consideration of the waiver issue.  According, the Board will first examine the validity of the Veteran's debt.

      I.  Validity of Debt

The Veteran was afforded the opportunity to participate in VRAP, which provided education assistance to eligible unemployed veterans.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711, § 211 (November 21, 2011).  In pertinent part, an eligible veteran was entitled to up to 12 months of retraining assistance provided by the VA to pursue a program of education for training, on a full-time basis offered by a community college or a technical school designed to provide training for a high-demand occupation.  Id.; 38 C.F.R. § 21.4270 (2017).  In order to maintain the benefit, each participating veteran was required to certify to the VA enrollment in a requisite program for each month he received the benefit. See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56 , 125 Stat. 711  (November 21, 2011).  The authority of the VA to pay such benefits was finite with an end date of March 31, 2014.

A.  Factual and Procedural History

The Veteran applied for participation in VRAP in May 2012, was issued a certificate of eligibility in June 2012, and was awarded education benefits for an approved program of education under VRAP in August 2012.  The Veteran was enrolled in the Small Business Accounting & Bookkeeping Training Program at the Accounting Academy on a full-time basis, scheduled to begin in September 2012 and end in March 2013.  The Veteran received a monthly rate of $1,473.00 beginning September 17, 2012 through September 30, 2012, and a monthly rate of $1,564.00 from October 1, 2012 through March 14, 2013 to pay for this education. 

In February 2013, an official with the Accounting Academy contacted VA to request an extension in the Veteran's training hours, covering the period of September 17, 2012 to April 30, 2013.  In an accompanying enrollment certification form, the official indicated the Veteran would be enrolled in 20 clock hours per week, otherwise considered full-time by the institution.  VA promptly responded and extended the Veteran's award of VRAP education benefits paid at the monthly rate of $1,564.00 until April 30, 2013. 

The Veteran successfully completed the Accounting Academy's Small Business Accounting and Bookkeeping Training Program and received a certificate of completion.  

In June 2013, an official with the Accounting Academy submitted a Notice of Change in Student Status notifying VA that the institution had erroneously certified the Veteran for 20 clock hours of education, instead of the correct 16 clock hours of education throughout the Veteran's enrollment.  This distinction was important, as VRAP funds may only be used for full-time enrollment in a program of education for training, defined as 18 clock hours net instruction per week or 4 units per year or the equivalent, under 38 C.F.R. § 21.4270.

Shortly thereafter, in June 2013, VA sent the Veteran correspondence notifying him that this change in enrollment status affected his eligibility for VRAP education benefits and that he was required to repay $11,635.40 in overpaid education benefits.  

In June 2014, the Veteran filed a letter asserting that he complied with the requirements of his August 2012 VRAP education benefits award letter and successfully completed his training from the Accounting Academy in accordance with the law.  He argued that when he first applied for VRAP education benefits, he chose to attend the Accounting Academy because it was listed as an approved institution on VA's website.  He further stated that he never received any correspondence indicating that he was no longer in compliance with VRAP program funding requirements and was never contacted regarding his violating enrollment at the Accounting Academy during his attendance at the school.

VA responded in June 2014 with an administrative decision affirming its June 2013 determination that the Veteran's change in enrollment status from 20 clock hours per week to 16 clock hours per week at the Accounting Academy resulted in an overpayment of VRAP funds and that he was responsible for repaying the debt owed as result of this change in enrollment status.  

In July 2014, an official with the Accounting Academy submitted a second Notice of Change in Student Status notifying VA that a correction was needed to the Veteran's clock hours.  The official certified that the Veteran was enrolled in 16 clock hours per week from September 17, 2012 to December 31, 2012 and 18 clock hours per week from January 1, 2013 to April 30, 2013.  This correction meant that the Veteran's enrollment from January 1, 2013 to April 30, 2013 met the full-time enrollment requirement under 38 C.F.R. § 21.4270 eligible for funding of VRAP education benefits.  As a result of this correction, the Veteran's overpayment debt was reduced to §5,379.40.  

In August 2014, the Veteran filed a timely Notice of Disagreement to the June 2014 administrative decision, arguing that he was not responsible for the debt that accrued as a result of the Accounting Academy's errors.  Later that month, VA issued a Statement of the Case confirming that 18 clock hours constituted full-time status for VRAP funding eligibility, and that the Veteran owed $5,379.40 in VRAP benefits erroneously paid for the Veteran's 16 clock hours per week enrollment at the Accounting Academy from September 17, 2012 to December 31, 2012.  The Veteran filed a timely VA substantive appeal in October 2014 and appealed the matter to the Board. 


B.  Analysis

The Veteran's primary argument on appeal is that he is not responsible for the overpayment of VRAP benefits, as this overpayment was the result of errors committed by the Accounting Academy and/or the California State Approving Agency for Veterans Education (CSAAVE), outside of his control.  He argues that because the Accounting Academy was listed on VA's website as a qualifying educational program for VRAP benefits, he committed no error in choosing this institution, despite the fact that the Small Business Accounting and Bookkeeping Training Program was only 16 clock hours of education, below the 18 clock hours necessary for VRAP funding eligibility for the period of September 17, 2012 to December 31, 2012.  See October 2014 appellate brief; 38 C.F.R. 21.4270 (2017).

One of the issues that has caused significant confusion in this appeal is the Accounting Academy, the Veteran, and VA's casual and flippant use of the phrase "full-time enrollment," which has both a legal and lay definition.  By all accounts of record, the Accounting Academy considers all of its educational programs to be "full-time," but this does not mean that the programs qualify as "full-time enrollment" under VA laws and regulations.  As set forth in 38 C.F.R. § 21.4270, "full-time enrollment," in pertinent part, means 18 clock hours of instruction per week.  Thus, based on the Notice of Change in Student Status, the Veteran's education at the Accounting Academy from September 17, 2012 to December 31, 2012 was below the 18 clock hour threshold eligible for VRAP funding benefits.  

To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  VAOPGPREC 2-90 (July 17, 1989).  As set forth above, it is clear that the Veteran was not legally entitled to VRAP benefits for his educational program from September 17, 2012 to December 31, 2012, as the clock hour credits of instruction for this period was below the threshold necessary for VRAP education benefit eligibility.  Further, the record does not establish any administrative error or error in judgment on the part of VA.  As demonstrated throughout the record, VA relied on information from the Accounting Academy, the Veteran, and CSAAVE in determining the Veteran's eligibility for VRAP benefits.  Based on the information available to VA, it made proper determinations regarding the Veteran's benefit eligibility.  In light of the above, the Board concludes that the Veteran's overpayment of $5,379.40 in VRAP education benefits was validly created. 

While the Veteran has never directly challenged the amount of the overpayment, only its existence, the Board finds it to be a worthwhile endeavor to ensure that VA correctly calculated the Veteran's debt.  As explained below, the Board finds that the amount of $5,379.40 is correct under the facts of this case.

The Veteran was granted an award of $1,473.00 for the month of September 2017.  This amount, adjusted to the 14 days that the Veteran attended the Accounting Academy from September 17, 2012 to September 30, 2012 equated to $687.40.  ($1,473.00/30 days = $49.10 * 14 days of enrollment = $687.40).  The Veteran was granted an award of $1,564.00 per month from October 1, 2012 to April 30, 2013, totaling an amount of $10,948.00.  In sum, the Veteran received a total of $11,653.40 in VRAP education benefits between September 17, 2012 and April 30, 2013 ($687.40 + $10,948.00 = $11,653.40).  Pursuant to the July 2014 Notice of Change in Student Status, it was determined that the Veteran was properly enrolled at the Accounting Academy for VRAP benefit funding purposes from only January 1, 2013 to April 30, 2013, constituting a proper payment of $6,256.00 ($1,564.00 * 4 months = $6,256.00).  This amount deducted from the total benefits paid to Veteran equals $5,379.40 ($11,653.40 - $6,256.00 = $5,379.40 ), the amount the RO has determined was improperly overpaid to the Veteran.  See August 2014 Audit Sheet; see also August 2014 Statement of the Case.

In sum, the Board finds that there is nothing in the record suggesting the overpayment in question was not validly created.  Additionally, the amount of the overpayment, $5,739.40 is correctly calculated.  Therefore, the Board will focus the remainder of its analysis on whether a waiver of the recovery of this overpayment may still be approved.


      II. Waiver of Indebtedness

In the October 2014 appellate brief and at the October 2017 hearing, the Veteran requested a waiver of debt caused by overpayment of VRAP benefits under 38 U.S.C. § 5302.  

A.  Timeliness of Waiver Request

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 U.S.C. § 5302(a) (2012); see also 38 C.F.R. § 1.963(b) (2017).

In this case, the Veteran and his attorney maintain that the Veteran has never received notice from the Debt Management Center regarding the Veteran's indebtedness.  See hearing transcript, pp. 15-17.   However, review of the electronic claims file shows that the Veteran was provided the requisite notice from the Debt Management Center via correspondence dated July 15, 2013.  The Veteran did not submit a waiver request within 180 days from the date of this letter, as required by law.  38 C.F.R. § 1.963(b)(2) (2017).  While the Veteran's attorney cites to statements found in Exhibit Q attached to the October 2014 appellate brief as implicit waiver requests, this argument fails on two accounts.  First, even construing the cited statements liberally, these communications address only the validity of the debt, and do not demonstrate any intent  on the Veteran's part to request that the accrued debt be waived.  Second, these statements, even if found to be implicit requests for waiver, were made in June and August of 2014, well after the 180 period following the July 15, 2013 notice of the indebtedness had elapsed.  Consequently, the Board does not find that the Veteran timely submitted a waiver request. 

However, the Board recognizes the Veteran's credible assertion that he did not receive the July 15, 2013 notice of indebtedness from the Debt Management Center.  See hearing transcript, pp. 15-18.  The law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process. See generally Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000).  Yet the Board recognizes that the presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain, 17 Vet. App. at 188.  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).

Clear evidence sufficient to rebut the presumption of regularity has been found where there was (1) evidence that VA used an incorrect address on a notice mailing, or (2) evidence that the mailing was returned as undeliverable and there were other possible and plausible addresses available to VA at the time the mailing was sent. See Clarke v. Nicholson, 21 Vet. App. 130, 134 (2007) (noting that VA's use of an incorrect address is often consequential to delivery).  Once the presumption is rebutted, the Secretary has the burden to show that the notice was mailed in the appropriate manner "or that the appellant actually received a copy of the notice."  Sthele v. Principi, 19 Vet. App. 11, 19 (2004); see Fluker v. Brown, 5 Vet. App. 296, 298 (1993).

A review of the record shows that the July 15, 2013 Debt Management Letter was sent to the Veteran at an address on [REDACTED] in a city in California, whereas nearly all other communications regarding the Veteran's overpayment of VRAP education benefits, including all administrative decisions and the Statement of the Case, were sent to the Veteran's attention at an address on [REDACTED] in that same city.  Although it is unclear in the record, it appears that the Debt Management Center's use of the [REDACTED] address comes from the Veteran's address listed in the Accounting Academy's August 2012 enrollment certification, as well as a contemporaneously filed VA application for Compensation benefits for entitlement to service connection for tinnitus and migraines.  However, in a January 2013 "Report of General Information" a VA employee contacted the Veteran and requested clarification regarding the Veteran's current mailing address.  The Veteran responded with the [REDACTED] address.

The Court has held that the use of an incorrect address for a claimant constitutes the "clear evidence" required to rebut the presumption of regularity.  Crain, 17 Vet. App. at 187; Clarke, 21 Vet. App. at 134.  The Board finds that the Veteran properly kept VA apprised of his whereabouts and his current address, and the Debt Management Center erred in sending the notice of indebtedness letter to the incorrect address.  There is no evidence of record proving VA mailed the notice in the appropriate manner or that the Veteran actually received a copy of the notice.  Sthele, 19 Vet. App. at 19. 

Based on the foregoing, the Board finds that the presumption of regularity has been rebutted as to permit the conclusion that VA did not properly notify the Veteran of its July 15, 2013 notice of indebtedness and option to request waiver.  Consequently, the Board finds that the statutory 180 day filing period for a waiver request has been equitably tolled.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Thus, the Board has jurisdiction to consider the Veteran's waiver request. 

B.  Merits of Waiver Claim

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation or bad faith on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C. § 5302(c) (2012); 38 C.F.R. §§1.962, 1.963 (2017).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. 1.965(a) (2017).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.965(a) (2017); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Initially, the Board must determine whether waiver of the Veteran's debt is precluded by fraud, misrepresentation, or bad faith in the creation of the overpayment.  See 38 C.F.R. § 1.965 (2017).  The evidence in this case establishes that the Veteran's debt was the result of factors unbeknownst to the Veteran and outside of his control.  As discussed above, the Veteran attended the Accounting Academy under the good faith belief that its Small Business Accounting and Bookkeeping Training Program met the qualifications for VRAP education benefit funding.  The overpayment and resulting debt is the result of faulty certifications regarding the number of instruction hours submitted by the school, not the Veteran.  The evidence is wholly against finding any fraud, misrepresentation, or bad faith on the part of the Veteran.

The remaining question before the Board then is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a) (2017); Ridings, 6 Vet. App. at 546.

In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this particular case, the record is clear that the cause of the overpayment was the Accounting Academy's shifting certifications regarding whether the Small Business Accounting and Bookkeeping Training Program met the 18 clock hour, full-time enrollment requirements for VRAP education benefit eligibility; a circumstance completely outside of the Veteran's control.  As the Veteran has credibly testified, he learned of his potential eligibility for VRAP through a veterans' service organization.  See hearing transcript, p. 6.  During the application process, he decided to pursue a certificate program in bookkeeping and accounting as this field was a high-demand occupation.  Id. at 3; see also October 2014 appellate brief.   He chose to attend the Accounting Academy primarily because it was listed as a qualifying educational institute on VA's website.  Id.  He was initially approved for enrollment and successfully completed the course.   After graduation, he was notified by VA that the course did not satisfy the credit hour requirements for VRAP education benefits eligibility and that he was required to repay overpaid benefits.  See June 2013 VA letter. 

While the Veteran had a regulatory obligation to maintain the correct clock hours of his program and notify VA of any changes, it was likely under the circumstances that the Veteran was not cognizant of this duty.  See 38 C.F.R. § 21.7156 (2017).  Moreover,  the Board finds it unreasonable for the Veteran to have delved into the minutia of applicable regulations, when he was reasonably under the impression that he had satisfied all regulatory requirements for VRAP education benefits.  (2017).  It is clear in this case, that the Accounting Academy certified to VA in August 2012 that its Small Business Accounting and Bookkeeping Training Program provided 20 hours per week of instruction, in excess of the 18 clock hour requirement for VRAP education benefit eligibility, for the entire period of the course.  This is a curious claim, as the official School catalog for the course clearly listed the time requirement as "4-hour sessions, 4 days a week" resulting in 16 clock hours.  It is unexplained in the record as to why the Accounting Academy certified 20 hours per week of instruction or as to why the CSAAVE did not catch this error or seek clarification prior to approving the Accounting Academy as eligible for VRAP funding.  
The Accounting Academy did not alter the reported clock hour requirements to VA  until June 2013 and July 2014, well after the Veteran had completed his course.  Thus, the Veteran was never on notice of any actions he could have taken to ameliorate the overpayment until after it was too late.  Further, as stated above, there is some confusion in this case as to what constituted "full-time enrollment" for VRAP education benefits eligibility.  The record reflects that the Veteran, in good faith, believed he was engaged in "full-time enrollment" under the lay meaning of the phrase, despite not satisfying the "full-time enrollment" requirements under 38 C.F.R. § 21.4270 from September 17, 2012 to December 31, 2012.  Any error that has resulted in the overpayment of VRAP benefits to the Veteran lies with the Accounting Academy and/or the CSAAVE and was not a consequence of any action or inaction on the part of the Veteran.  

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2) (2017).  While VA was certainly not responsible for the false certification of clock hours made by the Accounting Academy in August 2012, VA was aware after the July 2013 adjustments made by the Accounting Academy that the school, not the Veteran was at fault for the overpayment and  resulting debt .  Given this significant evidence of lack of fault on the Veteran's part, VA should not have assessed the Veteran with outstanding debt, and should have waived the debt on its own accord pursuant to 38 U.S.C. § 3685 (2012).  This factor weighs in favor of granting a waiver.  

The third element for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  In support of his waiver request, the Veteran has submitted a January 2018 VA Form 5655 Financial Status Report, which indicates that the Veteran has a total monthly net income of $580.00 and $400.00 in total monthly expenses resulting in $180.00 of discretionary income per month.  Additionally, he has $15,000 in unpaid student loans and $2.850.00 of total assets.  This financial information places the Veteran below the 2017 federal poverty level of $12,752.00 for an adult under age 65.  See Department of Commerce Poverty Thresholds.  The Board finds that recovery of the debt would have a significant financial impact on the Veteran and inhibit his ability to make payments and obtain other basic necessities.  The element of undue hardship has therefore been shown.

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  It has not been shown that recovery of the overpayment would defeat the purpose of VA education benefits, which is to help eligible students complete a program of education by providing financial assistance.  Here, the record reflects that the Veteran completed his education program and the benefits were used to effectuate this achievement.  Although erroneously granted for the period of September 17, 2012 to December 31, 2012, these education benefits were used for their intended purpose.

Regarding the fifth element, the facts show that the Veteran was unjustly enriched by the improper payment of VA benefits which allowed for completion of his education program; thus, increasing his earning potential in the future, but the unjustness of this enrichment is somewhat tempered by the other factors described above.

The final factor that the Board is explicitly required to consider is whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended with any specificity, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA educational assistance benefits.

With due consideration of these findings, the Board concludes that considerations of equity and good conscience as they pertain to the specific facts of this case dictate a need for reasonableness and moderation in the exercise of the Government's rights. In view of the Board's findings, and affording reasonable doubt in favor of the Veteran, recovery of the $5,379.40 overpayment would cause undue hardship on the Veteran and would be against equity and good conscience.  Accordingly, the Veteran's request for waiver is granted.



ORDER

The overpayment of VRAP education benefits in the amount of $5,379.40 was validly created.

Waiver of a debt in the amount of $5,379.40 for an overpayment of VRAP education benefits is granted. 



______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


